DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-25-2022 has been entered.
 	1.  Applicant’s RCE amendment essentially broadens the claims (and/or does not add any new technical limitations).   

2.  As stated in previous responses, “..The examiner notes that many of the claims use alternative language, such as “at least one of” instead of requiring all the functions/inputs.  
A suggestion would be to incorporate claims 1, 4, 5 and 19 together AND edit the claims such that all the functions/inputs are required, ie. velocity, acceleration, head motions that include straight, toward rear-view mirror, toward side-view mirror and toward a side window”.


	3.  Looking at the claims (ie. claim 1), the claim merely puts forth a) determining that from the (first) context data that the vehicle is either moving or stationary and b) if moving, determining if (second) context data is above a threshold, whereup c) the system will restrict certain applications from being operated by the driver.
	The table below is a clean copy of claim 1 (from the RCE) with an interpretation in the second column:
	Claim 							  Interpretation
A wearable heads-up ("WHUD") for presenting at least one user interface to a user wearing the WHUD, the WHUD comprising: at least one processor; at least one user context sensor communicatively coupled to the at least one processor; and a non-transitory processor-readable medium communicatively coupled to the at least one processor, wherein the non-transitory processor-readable medium stores processor-executable instructions that, when executed by the at least one processor, cause the WHUD to: 

     determine, by the at least one processor, that a first portion of user context data received from the at least one user context sensor satisfies a first threshold indicating that the user is operating a vehicle; 

   responsive to the first portion of the user context data indicating that the user is operating the vehicle, select, by the at least one processor, at least a second portion of the user context data; responsive to the at least second portion of the user context data being selected, determine, by the at least one processor, if the at least second portion of the user context data satisfies at least a second threshold indicating that the user is operating the vehicle; and 

    responsive to the at least second portion of the user context data also indicating that the user is operating the vehiclePage 2 of 14U.S. App. No.: 16/661,278PATENT, restrict, by the WHUD, presentation of the at least one user interface to the user.
<<  WHUD that has computer/CRM














< Determine if user is operating the vehicle (ie. is moving OR vehicle data is being sent to the WHUD, etc.)




< if vehicle is moving, look at 2nd context data to determine if user is operating the vehicle.
     -- Could mean if the vehicle is in DRIVE or moving over 10mph, OR the user is moving the steering wheel or pushing gas/brake pedal, etc., then restrict interfaces.





< if user is operating the vehicle, restrict presentation of at least 1 interface (ie. an app, the user’s phone, operating the radio, etc..).  




4.   The examiner’s PTO-892 forms provided many different pieces of prior art that all taught determining if the user was operating a vehicle and some put forth restricting applications/phone operations when the vehicle was moving.   Here are excerpts from each with bolded passages teaches the same/similar concepts as the applicant:
Geisler
 [0013] The instantaneous workload estimate 104, intermediate workload estimate 108 and overall workload estimate 106 are expressed as numeric values and reflect relative workload levels. For example, the numeric value may range from one to one-hundred and the workload level may be measured relative to a reference state, such as a vehicle that is not moving or a vehicle where the ignition is not engaged. A new driving workload estimate is received on a periodic basis from a workload estimation system. The instantaneous workload estimate 104 reflects driving conditions based on a short time frame (e.g., the preceding zero to three seconds). For example, the act of turning the vehicle would have an impact on the instantaneous workload because it would add to the current driving workload and because turning is generally completed in a few seconds. The intermediate workload estimate 108 reflects driving conditions based on an intermediate time interval (e.g., the previous three seconds to three minutes) and can value the impact of states that continue to effect driving conditions or performance even after they are no longer present. For example, if the input data indicates that the driver has just completed a merge into traffic or exited a braking maneuver where the anti-lock brake system (ABS) was activated, the intermediate workload estimate 108 would reflect these events for a specified time interval. An event that affects the intermediate workload estimate 108 includes some recovery time for the driver. The overall workload estimate 106 reflects driving conditions based on a long term workload or the total workload accumulated during an ignition cycle. For example, the length of time that the driver has been operating the vehicle may have been factored into the overall workload estimate 106.
Dietz
[0042] Some navigation systems are disabled while the vehicle is moving to minimize driver distraction. With the invention, it is possible to permit passengers to operate navigation functions while the vehicle is in motion, while disabling those same functions for the driver. Similarly, feedback can be provided in audio or visual form depending on which vehicle occupant touched the control.


Hatton
[0002] Modern advances in vehicle computing technology provide many entertaining and useful features for a current vehicle operator, known as a driver. From on-demand radio to turn-by-turn directions, today's driver can access useful computing and data solutions. Wearable visual aid products provide avenues of information presentation to a driver. Prior art wearable systems and methods for visual augmentation includes the following.

[0040] Another example of minimizing driver visual-manual interaction with nomadic devices includes mobile cell phone use. Typically when a driver gets a phone call while operating their vehicle, they usually have to look down at either their mobile cell phone or if their vehicle is equipped with BLUETOOTH technology they can view the telephone number on either an infotainment display or instrument panel. Either way the driver may remove their eyes from the road to view who is calling. In FIG. 2A an exemplary embodiment is shown to have caller identification 218 displayed on the eyewear lens 208 letting the driver know who is calling without removing their line of sight off the road.

1. A processor operably programmed and configured to: receive information from one or more vehicle modules for display to a vehicle operator, process the information into a format suitable for display to a driver on eyeglasses; and communicate processed information to a transceiver for wireless communication to one or more eyeglasses for display thereon.



Gieseke
[0090] Optionally, the vision system may include a display for displaying images captured by one or more of the imaging sensors for viewing by the driver of the vehicle while the driver is normally operating the vehicle. Optionally, for example, the vision system may include a video display device disposed at or in the interior rearview mirror assembly of the vehicle, such as by utilizing aspects of the video mirror display systems described in U.S. Pat. No. 6,690,268 and/or U.S. patent application Ser. No. 13/333,337, filed Dec. 21, 2011 (Attorney Docket DON01 P-1797), which are hereby incorporated herein by reference in their entireties. 
Babel
[0006] A further object and feature of the present invention is to provide a system assisting an employer to control and/or restrict an employee's use of a cell phone while operating a company vehicle.
Description
[0023] FIG. 1 shows a diagrammatic view illustrating a vehicle operation safety system having an insurance reduction method according to a preferred embodiment of the present invention.
[0024] FIG. 2 shows a diagrammatic view, illustrating user enforcement of the vehicle operation safety system, according to the preferred embodiment of FIG. 1.
[0028] FIG. 1 shows a diagrammatic view illustrating a vehicle operation safety system 100 having an insurance reduction method 110 according to a preferred embodiment of the present invention. Insurance rates rise and fall according to risks involved; one such risk is the operation of a mobile device 160 while operating a motor vehicle 165. Particularly, when a company 130 operates a vehicle pool 135 of motor vehicles 165, a greater concern over the safe operations of motor vehicle 165 arises. Since the purchaser of the insurance is not the same as the operator of motor vehicle 165, a disconnect is created between the actions of the operator and the consequence of higher insurance rates. Many companies attempt to enforce safe operations of motor vehicles 160 through policies which may result in loss of driving privileges or termination of an employee, however these methods still rely on the choices of the operators. A similar situation often arises in families when the operators are newly licensed drivers. An attitude may form in the operators which rests more upon "not getting caught" than the following of safe driving practices.


Langley
[0015] Despite the benefits of mobile devices, mobile access devices pose a hazard when used while operating a vehicle (e.g., an automobile). Therefore, it is desirable to have a means that will automatically deactivate the texting functionalities of a mobile device when in a moving automobile.


Sales
[0047] In particular embodiments, the one or more stimulus transmitters may be operatively coupled to a vehicle that the wearer drives and/or machinery that the wearer operates. For example, the one or more stimulus transmitters may be configured to generate one or more stimuli from one or more of the following vehicle systems: (1) in-cabin climate control; (2) audio system; (3) engine; (4) in-cabin lighting elements; and (5) brakes. By being operatively coupled to the one or more vehicle systems, the one or more transmitters may be configured to generate one or more stimuli such as: (1) turning up or down the volume on the vehicle's audio system; (2) disabling the driving functionality of the vehicle; (3) turning up or down the temperature on the vehicle's in-cabin climate control; (4) turning on or off the lights in the vehicle's cabin; (5) applying the brakes on the vehicle, (6) etc.
[0059] At Step 335, the system notifies the wearer of the wearer's current alertness level. In various embodiments, the system may notify a third party of the wearer's current alertness level. In particular embodiments, the system may notify the wearer and/or a third party when the wearer's current alertness deviates from the wearer's baseline alertness. In some embodiments, in addition to notifying the wearer, the system may update the wearer's account to note that a notification was sent. In particular embodiments, the system may notify the wearer of the deviation from the baseline alertness by displaying an image on the lens of the eyewear. In other embodiments, the system notifies the wearer of the deviation from the baseline alertness by communicating through a speaker to the wearer. In various embodiments, the system may notify the wearer of the deviation from the baseline alertness by sending an electric shock to the wearer. In particular embodiments, the system may notify the wearer by generating an alert from one or more of the following vehicle systems: (1) in-cabin climate control; (2) audio system; (3) engine; (4) in-cabin lighting elements; and (5) brakes. By being operatively coupled to the one or more vehicle systems, the system may be configured to generate one or more alerts such as: (1) turning up or down the volume on the vehicle's audio system; (2) disabling the driving functionality of the vehicle; (3) turning up or down the temperature on the vehicle's in-cabin climate control; (4) turning on or off the lights in the vehicle's cabin; (5) applying the brakes on the vehicle, (6) etc.
Claims
6. The computerized eyewear of claim 1, wherein: a. the computerized wearable device is operatively coupled to a vehicle that the wearer is driving; and b. wherein notifying the wearer when the current alertness of the wearer deviates from the normal alertness of the wearer comprises generating an alert selected from a group consisting of: i. turning up the volume on the vehicle's audio system; ii. disabling driving functionality of the vehicle; and iii. decreasing the temperature on the vehicle's in-cabin climate control.
13. The computer-implemented method of claim 10, wherein the computerized wearable device is further operatively coupled to a vehicle that the wearer is driving.





Park
[Abstract]   Enabling or disabling vehicle applications for execution is described. When a request to execute an application is received by a vehicle processing system or a change in the operational status of a vehicle is detected, the vehicle processing system may obtain classification data classifying the application and the current operational status of the vehicle. The classification data may indicate an application type of the application and the types of vehicle operation statuses that the application can be executed under. Based on the classification data, vehicle operation status, and one or more rules, the vehicle processing system may determine whether to enable execution of the application or deny execution of the application in the vehicle.
Background/Summary
[0004] This disclosure generally describes a system and method for controlling execution of vehicle applications when a vehicle is being operated by a driver.
[0005] Innovative aspects of the subject matter described in this specification include, in some implementations, a computer-implemented method to perform actions. The actions include receiving an indication to execute an application in a vehicle, obtaining classification data associated with the application, determining, by a vehicle processor, an operating status of the vehicle, and determining, by the vehicle processor, whether to execute the application based on the operating status of the vehicle, the classification data associated with the application, and one or more execution rules. In response to determining to execute the application based on the operating status of the vehicle, the classification data associated with the application, and the one or more execution rules, executing the application in the vehicle is transmitted.
[0009] In some implementations, determining, by a vehicle processor, an operating status of the vehicle comprises one or more of: determining a gear the vehicle is operating in; determining a movement or speed of the vehicle; and determining a number of passengers in the vehicle.


Baumer
[Abstract]    An operating device for a motor vehicle having a driving mode and a stationary mode includes an operating part, by which an operating process can be executed for a communication device, and a control device coupled to the operating part. The control device is designed to provide the driver of the motor vehicle with a first selection of operating options for the communication device in the stationary mode and a second selection of operating options for the communication device in the driving mode. The operating options of the second selection are chosen according to the degree of automation of the driving mode.
Background/Summary
[0002] The invention relates to an operator control device for a motor vehicle and to a method for operating an operator control device.
[0007] A first aspect of the invention relates to an operator control device for a motor vehicle having a driving mode and a stationary mode, which operator control device has an operator control part by which an operator control process can be carried out for a communication device, and a control device which is coupled to the operator control part and is designed to provide at least the driver of the motor vehicle (also referred to below as just a vehicle) with a first selection of operator control options for the communication device in the stationary mode, and with a second selection of operator control options for the communication device in the driving mode, wherein the operator control options of the second selection are selected as a function of the degree of automation of the driving mode.
[0010] An operator control process for a communication device is to be understood as meaning inputting and/or interrogation for a communication device. The communication device therefore forms the interface for the vehicle function, which is controlled by means of the operator control process. The communication device can be embodied, for example, as a control unit or as a display device or as a combined control and display unit. The communication device can be embodied as a component of the operator control unit or as an external unit. A screen typically serves as an optical monitoring and display device for the operator control process of the communication device.
[0026] A second aspect of the invention relates to a method for operating an operator control device, described above, for a motor vehicle having a driving mode and a stationary mode, comprising a determining process of a degree of automation of the driving mode, and a provision process in which at least the driver of the motor vehicle is provided with a first selection of operator control options for the communication device in the stationary mode, and a second selection of operator control options for the communication device in the driving mode, wherein the operator control options of the second selection are selected as a function of the degree of automation of the driving mode.
Description
[0031] FIG. 1 shows an infotainment system 1 for a motor vehicle, which is equipped with a Bluetooth interface 2 and a control device 3 which is coupled to the Bluetooth interface 2. By means of the Bluetooth interface 2 it is possible to couple a smartphone to the infotainment system 1. Via the coupling of the smartphone it is possible to access a display 4, i.e. inputs or interrogations can be made to the display 4. If the smartphone is coupled to the infotainment system 1, appointments, calendar entries, information and messages can be displayed using the display. If the vehicle is stationary, the driver is provided with a specific (first) selection of operator control options for the display 4. This (first) selection includes, inter alia, the Bluetooth coupling. If the vehicle is moving (driving mode), the number of operator control options (second selection) is reduced, e.g. the Bluetooth coupling of the smartphone can then no longer be implemented. If a driver assistance system, e.g. a lane keeping assistant, is activated during driving, the second selection of the operator control options is extended with specific operator control options. For example, the Bluetooth coupling of the smartphone is then available again.
[0032] FIG. 2 shows a further variant of an infotainment system 1 for a motor vehicle such as has already been described in FIG. 1. The display 4, which is not a component of the infotainment system 1 here, is operated by means of a control device 3 via a push and turn switch 2. During a non-automated or non-autonomous driving mode, the driver is provided with only two operator control options 5 and 6, e.g. the navigation system and the telephone function, while two further operator control options 7 and 8, e.g. e-mail processing and access to the operator control instruction, are disabled. If an automated driving mode is then assumed, e.g. if the car is parked by the parking assistant or if the steering and lane keeping assistant takes over the control of the vehicle, the driver is then also provided with the further operator control options 7 and 8 and he can access these functions. If the vehicle is stationary, all of the operator control options 5 to 8 can be accessed.
Claims
1. An operator control device for a motor vehicle having a driving mode and a stationary mode, the operator control device comprising: an operator control part by which an operator control process is carried out for a communication device; and a control device which is coupled to the operator control part and is configured to provide at least a driver of the motor vehicle with a first selection of operator control options for the communication device in the stationary mode, and with a second selection of operator control options for the communication device in the driving mode, wherein the operator control options of the second selection are selected as a function of a degree of automation of the driving mode.
	As seen above, the examiner has provided many references which a) teach determining if the vehicle is being operated and b) restricting operation of various functions while the vehicle is being operated.
	The examiner requests further technical amendments.

5.  New prior art is found in the attached PTO-892.   Note that Adams teaches information being sent directly to the WHUD.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatton US 2014/0098008 and further in view of Geisler et al. US 2004/0088084 and Park US 2017/0334457
As per claim 1, Hatton US 2014/0098008 teaches a system for presenting at least one user interface to a user of the system, the system comprising: 
a wearable heads-up display ("WHUD") – figure 2a shows a WHUD; 
at least one processor (figure 2b shows CPU #236 as part of the system); 
a non-transitory processor-readable medium communicatively coupled to the at least one processor (Figure 2b shows the CPU and Memory which will store the steps that are executed in figures 3-4, 6, etc.), 
wherein the non-transitory processor-readable medium stores processor-executable instructions that, when executed by the at least one processor, cause the system to: 
determine, by the at least one processor, that the user is operating a vehicle (which could be interpreted as first portion of context data) (From Para #36, which teaches the device has an Accelerometer/Gyro that can sense if/when the vehicle is moving):  The smart lens eyewear system may provide data received from camera 206 or motion sensor 230 to the VCS for processing a message to transmit to the smart lens eyewear for graphic display on respective eyewear lenses 208 and/or 210.; and 
[0041] The smart lens eyewear device 202 may include a movement sensor 230 that may be provided on or in the frame for measuring driver orientation to determine the activity or amount of information that may be sent to the driver. The movement sensor 230 may include, but not limited to the use of an accelerometer, a magnetometer, or a gyroscope, among other options. An accelerometer may measure acceleration in a single and multi-axis model to detect magnitude and direction of the driver's orientation. A magnetometer is a measuring device used to measure the strength or direction of magnetic fields, and thus used to detect driver's orientation. A gyroscope is a device for measuring or maintaining orientation based on the principles of angular momentum which can also be used to detect the driver's orientation. The movement sensor 230 can be used as an input when determining the amount or activity of information being transmitted to the driver by measuring how much the driver is turning or moving their head. An alternative to determine head position and orientation of driver may be with the integration of an external dash mounted position system. The external dash mounted system may include, but not limited to, the use of a camera, infrared projector, and/or a processor that may track the movement of objects. The external dash mounted position system may transmit data to the VCS or smart lens eyewear device for determining the amount or activity of information being transmitted to the driver. If it is determined that the driver may be overstimulated, the VCS may limit messages sent to the smart lens eyewear device 202. 
	See also the following from Hatton which teach understanding if the vehicle is being operated:
[0002] Modern advances in vehicle computing technology provide many entertaining and useful features for a current vehicle operator, known as a driver. From on-demand radio to turn-by-turn directions, today's driver can access useful computing and data solutions. Wearable visual aid products provide avenues of information presentation to a driver. Prior art wearable systems and methods for visual augmentation includes the following.

[0040] Another example of minimizing driver visual-manual interaction with nomadic devices includes mobile cell phone use. Typically when a driver gets a phone call while operating their vehicle, they usually have to look down at either their mobile cell phone or if their vehicle is equipped with BLUETOOTH technology they can view the telephone number on either an infotainment display or instrument panel. Either way the driver may remove their eyes from the road to view who is calling. In FIG. 2A an exemplary embodiment is shown to have caller identification 218 displayed on the eyewear lens 208 letting the driver know who is calling without removing their line of sight off the road.

HATTON claim 1:    A processor operably programmed and configured to: receive information from one or more vehicle modules for display to a vehicle operator, process the information into a format suitable for display to a driver on eyeglasses; and communicate processed information to a transceiver for wireless communication to one or more eyeglasses for display thereon.

after the at least one processor determines that the user is operating a vehicle, restrict, by the system, presentation of “data” to the user.
 [0036] FIG. 2A illustrates an exemplary embodiment of a wearable heads-up display in the form of a smart lens eyewear system 200 integrated with a vehicle computing system. It should be noted that the information transmitted to a smart lens eyewear in FIG. 2A is not limited to what is disclosed in this illustrative example and that VCS information or other vehicle modules and systems information being delivered to the driver can be configured for display on the smart lens eyewear device 202. The smart lens eyewear device may be, but not limited to, a pair of eye glasses used as sun glasses, prescription glasses, and/or driving glasses with features like auto-dimming lenses, designed for integration with a VCS. Other devices that could be compatible with the embodiments disclosed herein may include, but not limited to, head mounted miniature screen, pico projection, dashboard mounted device providing heads up display capability, which may or may not be in communication with a driver wearable motion detector, ect. It should also be noted that the driver may limit the amount or activity of information that may be displayed on the smart lens eyewear device 202. The VCS may also limit the amount or activity of information being transmitted to the smart lens eyewear device 202 in certain situations. As shown in FIG. 2A, a smart lens eyewear system 200 may include smart lens eyewear device 202 coupled to a VCS via wired link, for example, a parallel bus or a serial bus such as a Universal Serial Bus (USB). A wireless link connection 204 may include, for example, a BLUETOOTH connection or a WiFi connection to the VCS. The connection may function to transmit data and/or commands to and from the smart lens eyewear device 202 to the VCS. The smart lens eyewear system may provide data received from camera 206 or motion sensor 230 to the VCS for processing a message to transmit to the smart lens eyewear for graphic display on respective eyewear lenses 208 and/or 210. The VCS may be configured to receive driver input defining driver instructions for controlling one or more functions of the vehicle. In response to the driver input, the VCS may be configured to present to the smart lens eyewear 200 displays of vehicle function identified by graphics in the eyewear lenses 208 and/or 210.
[0037] An illustrative embodiment of projected transparent or translucent displays in the smart lens eyewear device 202 may include, but not limited to: navigation address or street name highlight feature 212, navigation turn by turn feature 214 and 222, vehicle speedometer 216, caller identification 218, vehicle diagnostic messages 220, vision system object detection notice 224 and virtual images 226 and 228 that overlay on the real world.
NOTE that Hatton does teach gauging the amount or activity of information (#604) that is sent to the driver, which would include anything regarding the vehicle (ie. is it stopped, moving, speed, direction, etc.).  All can be used to determine if the vehicle is being operated.
	But is silent on 
at least one user context sensor communicatively coupled to the at least one processor; and 
first/second portion of  of user context data
satisfies a first threshold inidcating that the user is operating a vehicle, 
responsive to the first portion of the user context data indicating that the user is operating the vehicle, select (by the processor) at least a second portion of the user context data  
responsive to the at least second portion of the user context data being selected, determine by the at least one processor if the at least second portion of the user context data satisfies at least a second threshold indicating that the user is operating the vehicle, and

responsive to the at least second portion of the user context data also indicating that the user is operating the vehicle, 
(restrict) presentation of the at least one user interface to the user.
Note that Hatton teaches disabling data being sent but does not teach disabling an interface.  Nor does he teaches user/driver context, although as indicated above, he does understand if/when the user is operating the vehicle (which could be broadly interpreted as 1st context data).
At least Geisler et al. US 2004/0088084 teaches determining disablement of various functions as based on the driver’s preference data and the driving workload, which reads on (at least) a context of the user’s skill required to drive that route/location and disabling function(s) as based on that context.  For example, if a user is driving a mountainous road with many twists/turns, then the context is that the user needs to focus on driving and the system will turn off most/all of the extraneous functions such as radio, calling/texting, etc.:
A method for vehicle information and interaction management. The method comprises receiving vehicle feature data and driver preference data. The method also comprises receiving a driving workload estimate that is indicative of current and previously occurring conditions. A subroutine corresponding to at least one of the vehicle feature data is executed. The subroutine initiates the activation or disablement of a function of a vehicle and is responsive to the driver preference data and the driving workload estimate.   (Abstract, figures 1-2) 
	Furthermore, note that Geisler teaches thresholds (figure 2, right column) to determine if/when the worklevel is not managed (ie. if less than the threshold, it is ok to allow the user to perform the functions in the left column).   Geisler also teaches that the driving workload is based on “..input to the vehicle information and interaction manager” and that the workload estimate includes inputs regarding “vehicle and driving conditions”, hence a vehicle condition can be broadly interpreted as to IF the vehicle is being operated (ignition ON and in Drive) and the driving condition could that the vehicle is moving and its speed.   Thusly, one sees that Geisler can determine if the vehicle is being operated first and then prevent certain functions from being used.
	See also Geisler’s Para #13 below which teaches understanding of the vehicle being operated by a driver:
From Para #13:   For example, the length of time that the driver has been operating the vehicle may have been factored into the overall workload estimate 106.
Note that Keany et al. US 2018/0215395 (Pertinent but not cited) teaches context-derived driver assistance (Abstract, figrues 1-2) and can turn on/off various functions as base on at least the driver who is operating the car (figures 3-4 and Para #35 teaches turning off 1st mode if the new driver is not the 1st driver, hence it will turn OFF the 1st driver’s modes/preferences and turn ON the 2nd driver’s modes/preferences).  Also see Takahashi et al. US 2004/0150674 (Pertinent but not cited) who teaches restricting in-car electronic device’s functions based on driving/driving load whereupon some functions in the menu are disabled and grayed out. 
   	[0004] Japanese Patent Application Laid-Open Publication No. 2001-033256 discloses an in-car electronic device whose functions are restricted depending on a driving load condition, specifically, some functions thereof are disabled while the vehicle is in motion and menu items of the disabled functions are displayed in gray.
Furthermore, the following pertinent but not cited references all teach versions of either understanding that the vehicle is being operated and/or restricting functions while the vehicle is being operated (all from the PTO 892’s of record):
a. Dietz Para #42
b. Gieseke Para #90
c. Babel Para’s #6, 23-24 and 28
d. Langley Para #15
e. Sales Para #47, 59 and claims 6 and 13
f. Baumer Abstract, Para’s #2, 7, 10, 26, 31-32 and claim 1
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Hatton, such that at least one user context sensor communicatively coupled to the at least one processor AND based on the user context data AND responsive to the at least second portion of the user context data also indicating that the user is operating the vehicle, (restrict) presentation of the at least one user interface to the user, to provide the ability to restrict various functions/interfaces based upon the user’s ability and the current environment/location (ie. a context) so as not to distract the driver when their full attention is required.
With regard to satisfies a first threshold inidcating that the user is operating a vehicle, responsive to the first portion of the user context data indicating that the user is operating the vehicle, select (by the processor) at least a second portion of the user context data responsive to the at least second portion of the user context data being selected, determine by the at least one processor if the at least second portion of the user context data satisfies at least a second threshold indicating that the user is operating the vehicle, at least Park US 2017/0334457 teaches monitoring vehicle operating status (as to if the vehicle is stationary or moving if in gear, etc.), hence one skilled sees that a vehicle’s movement and gear selection can be monitored (along with that taught by Geisler):
[0070] For instance, the vehicle processing system 420 may determine the vehicle operating status by identifying the current gear position of the vehicle. As an example, the vehicle processing system 420 may determine that the vehicle operating status of the vehicle is stationary or not moving if the vehicle's gear is in the parking position. In some cases, the vehicle processing system 420 may determine the vehicle operating status, such as a speed or direction of the vehicle, based on data received from speed sensors and accelerometers in the vehicle. In some implementations, the vehicle processing system 420 may also determine other conditions such as, for example, vehicular lighting conditions, application-specific use conditions, a number of passengers in the vehicle, and engine conditions, when determining the vehicle operating status. Vehicular lighting conditions may include for example, conditions indicating the internal and external light(s) status of the vehicle.

See also Park’s Abstract, Para’s #4-5 and 9 below which teach determining operational status of the vehicle AND rules to allow/restrict operation of applications/interfaces:
[Abstract]  Enabling or disabling vehicle applications for execution is described. When a request to execute an application is received by a vehicle processing system or a change in the operational status of a vehicle is detected, the vehicle processing system may obtain classification data classifying the application and the current operational status of the vehicle. The classification data may indicate an application type of the application and the types of vehicle operation statuses that the application can be executed under. Based on the classification data, vehicle operation status, and one or more rules, the vehicle processing system may determine whether to enable execution of the application or deny execution of the application in the vehicle.
[0004] This disclosure generally describes a system and method for controlling execution of vehicle applications when a vehicle is being operated by a driver.
[0005] Innovative aspects of the subject matter described in this specification include, in some implementations, a computer-implemented method to perform actions. The actions include receiving an indication to execute an application in a vehicle, obtaining classification data associated with the application, determining, by a vehicle processor, an operating status of the vehicle, and determining, by the vehicle processor, whether to execute the application based on the operating status of the vehicle, the classification data associated with the application, and one or more execution rules. In response to determining to execute the application based on the operating status of the vehicle, the classification data associated with the application, and the one or more execution rules, executing the application in the vehicle is transmitted.
[0009] In some implementations, determining, by a vehicle processor, an operating status of the vehicle comprises one or more of: determining a gear the vehicle is operating in; determining a movement or speed of the vehicle; and determining a number of passengers in the vehicle.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that satisfies a first threshold inidcating that the user is operating a vehicle, responsive to the first portion of the user context data indicating that the user is operating the vehicle, select (by the processor) at least a second portion of the user context data  responsive to the at least second portion of the user context data being selected, determine by the at least one processor if the at least second portion of the user context data satisfies at least a second threshold indicating that the user is operating the vehicle, to provide the ability to monitor multiple functions regarding if the vehicle is operational (so as to begin allowing/preventing certain functions from being used while driving).
NOTE:  See Adams et al. US 2002/0008625 (pertinent but not cited) who teaches status/alarm/notification information being sent directly to the WHUD:
[0045] The motion detector 424 aids the command post system 102 and portable 106 to monitor whether the individual wearing the portable unit 106 has been motionless for a preset period of time, thereby indicating a possible critical condition. The gas detector(s) 426 aid the command post system 102 and portable 106 to monitor the presence and levels of hazardous environmental gases such as for example, methane or other explosive gases. The SCBA status sensor aids the command post system 102 and portable 106 to monitor, for example, the amount of breathing gas or time remaining in the SCBA. The pressure sensor 430 aids the command post system 102 and portable 106 to monitor the pressure in, for example, the SCBA or the external environment. The BLUETOOTH module 432 provides a short range RF communication channel either directly from the sensor system(s) 108 or from the portable unit 106 to other digital devices such as, for example, digital cell phones and personal digital assistants (PDA). The heads-up display 434 provides the individual wearing the sensor system 108 with an intelligent display that allows graphics and text to be displayed over a transparent window. The transparent window allows the wearer of the head-up display 434 to see messages thereon such as, for example, status information (e.g., temperature, remaining air, etc.) and alarms (e.g., evacuate now), while allowing the present environment to be seen. 



As per claim 14, the combo teaches claim 1 wherein the processor-executable instructions which when executed by the at least one processor cause the system to restrict presentation of the at least one user interface to the user cause the system to completely disable presentation of the at least one user interface to the user (Hatton teaches at least disabling how much data is sent to the user’s WHUD while Geasler teaches restricting an interface/function.   Note further that Keany and Takahashi taught disabling functions/interfaces too).



As per claim 21, this claim is rejected in its entirety as based on the rejection of claim 1.   Note further that Hatton teaches a “method” that comprises performing the functions outlined (see figures 3-4 and 6)







Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatton/Geisler/Park and further in view of Langley et al. US 2017/0245200
As per claim 4, the combo teaches claim 1 wherein the at least one user context sensor includes at least one inertial measurement unit ("IMU") (See HATTON who teaches an Accelerometer/Gyro that can sense motion – See also Para 41), the user context data includes captured user motion data from the at least one IMU, and the processor-executable instructions which when executed by the at least one processor cause the at least one processor to determine that the user of the system is operating a vehicle based on the user context data cause the at least one processor to: 
identify at least one of a velocity of the user, 
an acceleration of the user (Hatton teaches accelerometer, figure 2, #23), and 
head motions made by the user based on the captured user motion data (See Para #41 which discusses head motion/movement); and
[From Para #41}  “..The movement sensor 230 can be used as an input when determining the amount or activity of information being transmitted to the driver by measuring how much the driver is turning or moving their head. An alternative to determine head position and orientation of driver may be with the integration of an external dash mounted position system..”
83determine that the user of the system is operating a vehicle based on one or a combination of at least one of an acceleration of the user, and head motions made by the user (Hatton teaches that the Accelerometer/Gyro #230 and/or monitoring the driver’s head movements can determine that the user is operating the vehicle – this can be used to determine how much data should be sent to the user, see previous);
But is silent on   
identify at least one of a velocity of the user, 
a velocity of the user.
Hatton/Geisler do not teach determining the velocity of the user NOR using that to determine if the user is driving the vehicle.
At least Langley et al. US 2017/0245200 teaches a vehicle’s speedometer that can send a signal to a communication device whereupon the device will be prevented/restricted from performing calls/texts, etc..   Thusly, combining this velocity/speed feature with the previous prior art, one skilled sees that velocity/speed, acceleration and head movements can all be used to determine if a function should be disabled – Figure 1, #7 teaches testing if Velocity is greater than a Threshold:
A system and method for vehicle safety that automatically controls a communication device provided with a motion detection system which provides the motion of the vehicle to a micro-processing unit embedded in a communication device that disables certain functions of the communication device depending on the speed of the vehicle. The inventive system includes a sensor to detect vehicle motion and a set of instructions stored inside a non-volatile storage media coupled to processor. When a motion is detected, the system gets initiated and alters the functionality of the communication device depending upon the speed of the vehicle.   (Abstract)  
Claim 1. A vehicle safety system that automatically controls a communication device comprising: a motion detection system; wherein said motion detection system communicates the motion of the vehicle to said communication device. a processor communicatively coupled with the motion detection system, wherein said processor is capable of controlling a plurality of functions to or from said communication device. 
Schmidt US 2012/0021717 (pertinent but not cited) teachs a speed sensing phone that can be disabled when the velocity shows the phone user is driving
   [0004] Apparatus and methods for limiting or disabling portable communication devices such as mobile phones are known. It is also known to relate the disabling function to the sensed motion of a vehicle that the phone user is driving, using various direct and indirect methods for determining the speed of the phone as the vehicle moves
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that identify at least one of a velocity of the user AND a velocity of the user, to provide the ability to user many different manners in which to determine if the user is driving, such as acceleration, head movement, velocity/speed, etc..

As per claim 5, the combo teaches claim 4 wherein the processor-executable instructions which when executed by the at least one processor cause the at least one processor to determine that the user of the system is operating a vehicle based on one or a combination of at least one of a velocity of the user, an acceleration of the user, and head motions made by the user cause the at least one processor to perform at least one of*: 
determining that a velocity of the user exceeds a velocity threshold (See Langley above and Figure 2, #7); 
determining that an acceleration of the user exceeds an acceleration threshold (See Hatton – teaches using an acceleromter, which can be tested for if it exceeds a threshold similar to Langley in Figure 2, #7); 
and determining that the user's head is frequently directed towards at least one of straight ahead, towards a rear-view mirror of a vehicle, towards a side-view mirror of a vehicle, or towards a side window of a vehicle (Hatton teaches monitoring the user’s head movement which would inherently include any/all movements such as forward, side/read mirrors, etc..
	*Alternative Language (only one limitation need be found)


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatton/Geisler/Park and further in view of Barbera US 8,280,438
As per claim 19, the combo teaches claim 1 but is silent on wherein the processor-executable instructions when executed by the at least one processor further cause the system to: 
after the system restricts presentation of the at least one user interface to the user, receive, by the at least one processor, an unlock input from a user;  
88after the at least one processor receives the unlock input from a user, unrestrict, by the system, presentation of the at least one user interface to the user.
At least Barbera US 8,280,438 teaches a system that can disable function(s) in a car while a user is driving at/above a certain velocity/speed AND ALSO ALLOWS the user to override the restriction/disablement:
Claim 21. A system for controlling a portable electronic device having a plurality of functions and configured to be independent of a vehicle, comprising: a speed detection logic receiving data from a speed detector and communicating a signal indicative of a detected speed of the portable electronic device; a safety circuit receiving the signal indicative of the detected speed, the safety circuit including a threshold logic comparing the detected speed indicated by the signal to a threshold and generating a threshold signal, the safety circuit disabling one or more functions from the plurality of functions in response to the threshold signal, wherein processing of the threshold logic is not performed by the vehicle; and a consumer input logic communicating with the portable electronic device to receive input from a consumer of the portable electronic device, the input indicating a consumer preference relating to a selective activation of the safety circuit, and the input indicating a consumer preference relating to a selective override of the safety circuit disabling the one or more functions.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the processor-executable instructions when executed by the at least one processor further cause the system to after the system restricts presentation of the at least one user interface to the user receive, by the at least one processor, an unlock input from a user AND 88after the at least one processor receives the unlock input from a user, unrestrict, by the system, presentation of the at least one user interface to the user, to provide the ability for the user to override any/all interface restrictions (ie. there could be an emergency that requires use of a specific interface and the user can unrestrict that interface).
Allowable Subject Matter
The examiner believes a more favorable outcome may occur if the applicant amends as follows:
1.   Amend each independent claim with claim 14 and claim 19 and then either of claim 4 or 5 BUT removing the “at least one of”.  
Independent + (claim 4* or 5*) + claim 14 + claim 19
*remove “at least one of” to require all limitations

2. Another possibility, similar to the above, includes withdrawn claims AND the removal of “at least one of”: 
Independent claim +  (claim 2* or 4* or 5* or 6* or 8** or 10***) + claim 14 + claim 19
*remove “at least one of” to require all limitations
**claim 8 remove “at least two of” to require all limitations
***claim 10 does not use “at least one of”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414